Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on 09/26/2019
Claims 1-20 are pending claims.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shavit, US PG PUB# 2017/0368413 A1 (hereinafter Shavit).
As for independent claim 1:
Shavit shows an electronic device comprising: 
a substance detecting sensor configured to obtain a first set of data on a plurality of substances in a first position of a body of a user by scanning the first position (0053, 0061, Shavit shows scanning the body of a user using an optical sensor along with LIDAR, RADAR); 
a camera configured to determine a body part corresponding to the first position (0053, 0061); 
a display (0067, 0182); 
a processor coupled with the substance detecting sensor, the camera, and the display and configured to determine a fitness plan according to the first set of data and the body part, and push the fitness plan determined via the display (Shavit shows detecting body parts of a user in 0082. In 0762-0764, Shavit shows a fitness plan and also a virtual coach guiding the user along with track the user’s performance of the exercise. Also see Shavit claim 1).
As for independent claim 11:Claim 11 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for independent claim 19:Shavit shows a non-transitory computer readable storage medium configured to store computer programs which, when executed by a computer, are operable with the computer to: invoke a sensor to scan a first position of a body of a user to obtain a first set of data on a plurality of body substances in the first position, wherein the first set of data comprises at least one of (In Paras 0053 and 0061, Shavit shows scanning the body of a user using an optical sensor along with LIDAR, RADAR): contents of each body substance, and percentage of each body substance; invoke a camera to capture a picture of the first position; invoke a processor to determine a body part corresponding to the first position by feature analysis of the picture; and invoke the processor to determine a fitness plan according to the first set of data and the body part and push, via the display, the fitness plan determined (Shavit shows detecting body parts of a user in 0082. In 0762-0764, Shavit shows a fitness plan and also a virtual coach guiding the user along with track the user’s performance of the exercise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (hereinafter) in view of (hereinafter).
While Shavit shows recommending exercise to the user and collecting user’s data (0135), Shavit does not specifically show the electronic device of claim 1, wherein the processor configured to determine the fitness plan according to the first set of data and the body part is configured to: for each data in the first set of data, determine, a numerical interval to which the data belongs; assign a score to each data according to the numerical interval; calculate a total score of the first set of data according to the score and a weight of each data in the first set of data; and determine a fitness plan which matches the total score and the body part as the fitness plan to be pushed. In the same field of endeavor XX teaches 
the processor configured to determine the fitness plan according to the first set of data and the body part is configured to: for each data in the first set of data, determine, a numerical interval to which the data belongs; assign a score to each data according to the numerical interval; calculate a total score of the first set of data according to the score and a weight of each data in the first set of data; and determine a fitness plan which matches the total score and the body part as the fitness plan to be pushed (King, 0131-0133). Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the device of Shavit to incorporate the teaching of King, thus allow the device to calculate an aggregate measure of fitness on the data with the trained model (King, 0132).
As for dependent claim 3:
Shavit – King teaches the electronic device of claim 2, wherein the processor configured to determine the fitness plan which matches the total score and the body part is configured to: acquire a target score which is set in advance; and receive, from a database, fitness plans which match the body part, wherein for each of the fitness plans received from the database, a difference between a score before a reference user carries out the fitness plan and the total score is smaller than a first threshold, and a difference between a score after the reference user carries out the fitness plan and the target score is smaller than a second threshold (Shavit, 0762-0764 and King, 0132-0133).As for dependent claim 4:
Shavit – King teaches the electronic device of claim 3, wherein the processor is further configured to: select, from the fitness plans which match the body part, at least one fitness plan which matches identity information of the user as the fitness plan to be pushed (King, 0132-0133, 0053-0054).As for dependent claim 5:
Shavit – King teaches the electronic device of claim 1, wherein the fitness plan comprises an exercise plan, and the processor is further configured to: acquire a heart rate and a blood oxygen level of the user when the exercise plan is carried out by the user; and guide the user in exercise velocity according to the heart rate and the blood oxygen level (Shavit, see heartrate and oxygen level in 0316).As for dependent claim 6:Shavit – King teaches the electronic device of claim 5 further comprising a velocity sensor, the processor configured to guide the user in exercise velocity according to the heart rate and the blood oxygen level being configured to: acquire, with the velocity sensor, a first exercise velocity of the user; determine, according to the first exercise velocity, a first standard interval for the heart rate and a second standard interval for the blood oxygen level; and output a reminder message via the display when at least one of the following is satisfied: the heart rate is higher than a maximum value of the first standard interval; and the blood oxygen level is lower than a minimum value of the second standard interval; and wherein the reminder message is used for reminding the user to reduce the first exercise velocity to a second exercise velocity (Shavit, 0316-0318, see sensors including velocity and training module).As for dependent claim 7:Shavit – King teaches the electronic device of claim 1, wherein the fitness plan further comprises a diet plan, the substance detecting sensor is further configured to: acquire a second set of data on food by scanning the food when the diet plan is carried out by the user, wherein the second set of data comprises at least one of: contents of ingredients in the food, and percentage of ingredients in the food; and the processor is configured to: guide the user in carrying out the diet plan according to the second set of data As for dependent claim 8:Shavit – King teaches the electronic device of claim 7, wherein the substance detecting sensor is configured to: determine a total amount of the food by scanning the food; the processor configured to guide the user in carrying out the diet plan according to the second set of data is configured to: determine a first calorie value in the second set of data and determine a second calorie value in the diet plan; compare the first calorie value with the second calorie value; and guide the user in carrying out the diet plan by pushing an intake of the food according to the second calorie value, the total amount of the food, and the first calorie value, when the first calorie value is higher than the second calorie value (King, 0756, King, 0092).As for dependent claim 9:Shavit – King teaches the electronic device of claim 1, wherein the camera is embodied as two cameras, the substance detecting sensor is disposed between the two cameras (Shavit, 0330 and King, 0066).As for dependent claim 10:Shavit – King teaches the electronic device of claim 1, wherein the substance detecting sensor is disposed adjacent to the camera (Shavit, 0330 and King, 0066).As for dependent claims 12-18 :Claims 12-18 contain substantial subject matter as claimed in claim 2-8 and are respectfully rejected along the same rationale.
As for dependent claim 20:Shavit – King teaches the non-transitory computer readable storage medium of claim 19, wherein the non-transitory computer readable storage medium is further configured to store computer programs which, when executed by a computer, are operable with the computer to: emit infrared lights to the first position; receive infrared lights reflected by the first position; and determine the first set of data according to infrared spectrums of the infrared lights reflected (Shavit shows the device emits infrared lights LIDAR and RADAR in 0053, 0061. Also see Shavit, 0762-0763).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175